 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                                                                                                        
Exhibit 10(e)
                                                                                                                                       

 
SERIES TRUST AGREEMENT
for
AUSTIN TRUST, SERIES 10002


for
$6,169,000 Variable Certificates, SERIES 10002
and
$5,000 Inverse Certificates, SERIES 10002


Evidencing an Interest in


$6,174,665
Enhanced Custody Receipt, Series 2008 CDB-10E


Evidencing an Interest in


$6,962,625
Unenhanced Custody Receipt, Series 2008 CDB-10U


Relating to


$7,885,000
South Carolina State Housing Finance and Development Authority
Multifamily Rental Housing Revenue Bonds
(Bridle Ridge Apartments) Series 2008


by and between


BANK OF AMERICA, NATIONAL ASSOCIATION,
as Trustor


and


DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Trustee and Tender Agent


Dated as of July 3, 2008




                                                                                                                                          

                                                                                                                                          

 

 
 

--------------------------------------------------------------------------------

 



 
SERIES TRUST AGREEMENT
 
This Series Trust Agreement of the Series set forth on the cover page hereof
(this “Series Trust Agreement”), dated as of the date set forth on the cover
page hereof, by and between BANK OF AMERICA, NATIONAL ASSOCIATION, as Trustor,
and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee and Tender Agent, for the
Variable Certificates (the “Variable Certificates”) and the Inverse Certificates
(the “Inverse Certificates”) (collectively, the Variable Certificates and the
Inverse Certificates, the “Certificates”) described on the cover page hereof,
incorporates by reference the Standard Terms and Provisions of Trust Agreement,
dated as of October 1, 2002 (the “Standard Terms”), attached as Exhibit A
hereto, and is governed by the Standard Terms as fully as if set forth
herein.  All capitalized terms used and not defined herein shall have the
meanings set forth in the Standard Terms.
 
 
W I T N E S S E T H:
 
Section 1.  A Trust is hereby created under the laws of the State of New York
and in the manner specified in Section 2.1 of the Standard Terms for the benefit
of the Holders and Beneficial Owners of the Certificates.  The assets of the
Trust shall consist of the investment property (referred to herein and in the
Standard Terms as the “Bonds”) described in Schedule I hereto, all distributions
thereon after the Delivery Date, all right, title and interest in and to the
Bonds and such distributions thereon, and all other rights and privileges
granted to the Holders and Beneficial Owners of Certificates by this Series
Trust Agreement and the Standard Terms. Conveyance of the Bonds to the Trustee
by the Seller is intended to be a sale and not a secured borrowing for all
purposes, including without limitation accounting purposes.
 
Section 2.  The name of the Trust is AUSTIN Trust of the Series set forth on the
cover page hereof.
 
Section 3.  The Variable Certificates and Inverse Certificates shall be issued
in substantially the form set forth in Exhibits A and B to the Standard Terms
and shall have the particular characteristics and terms set forth in Schedule I
hereto and shall be limited obligations of the Trust payable solely from
payments received by the Trustee attributable to the Bonds and the other rights
and assets contained in the Trust.  With respect to each Maturity of Bonds and
subject only to the requirement to issue Certificates in Authorized
Denominations, the sum of the Related Allocable Variable Certificates Amount and
the Stated Amount of the Related Inverse Certificates on the Delivery Date shall
equal the product of (a) the par amount of such Maturity of Bonds on the
Delivery Date and (b) the lesser of (i) the Base Price of such Maturity of Bonds
on the Delivery Date or (ii) 100%.
 
Section 4.  The Trustee, the Tender Agent and the Trustor shall, simultaneously
with the execution and effectiveness of this Series Trust Agreement, enter into
a Remarketing Agreement, dated as of the date of this Series Trust Agreement,
with Banc of America Securities LLC, which is hereby designated as the
remarketing agent (together with any replacement or successor thereto, the
“Remarketing Agent”).
 
The Trustee and the Tender Agent shall, simultaneously with the execution and
effectiveness of this Series Trust Agreement, enter into a Liquidity Agreement,
dated as of the date of this Series Trust Agreement, with Bank of America,
National Association, which is hereby designated as the liquidity provider
(together with any Successor Liquidity Provider, the “Liquidity Provider”).
 
Section 5.  The Trustor hereby authorizes the Trustee and the Tender Agent to
execute and deliver a letter of representations in the form customarily provided
to the Securities Depository, dated the Delivery Date of the Certificates, by
and among the Trustee, the Tender Agent, the Trustor, the Remarketing Agent and
the Securities Depository.
 
Section 6.  The Trustor shall create a Private Placement Memorandum and a
Supplement to Private Placement Memorandum describing the Certificates for use
in the sale of the Certificates.  In addition, if deemed advisable, the Trustor
shall create a Preliminary Supplement to Private Placement Memorandum describing
the Certificates for use in the initial sale of the Certificates.
 
Section 7.                      Modifications to Section 1.1 of the Standard
Terms:
 
The definition of “Election Letter” is hereby included in Section 1.1 of the
Standard Terms:
 
“Election Letter” shall mean an election in the form of Exhibit D to this Series
Trust Agreement executed by the Beneficial Owners of the Related Inverse
Certificates.  Any such election shall be irrevocable and shall bind all future
Holders of such Inverse Certificates.


The definition of "Maximum Variable Certificates Rate" is hereby amended by
adding, following clause (vi) thereof, the following clause (vii):


 
(vii)           If a Calculation Period spans more than one calendar month, the
Maximum Variable Certificates Rate shall be computed: (1) for a Variable
Certificates Interest Period that is contained solely within a single calendar
month, assuming that the Calculation Period begins no earlier than the first day
of that calendar month and ends on the last day of that calendar month and (2)
for Variable Certificates Interest Periods that span more than one calendar
month, (a) separately for each portion of the Variable Certificates Interest
Period that falls in any particular calendar month as if such portion were a
separate Variable Certificates Interest Period and each calendar month were a
separate Calculation Period (provided that no such hypothetical separate
Calculation Period shall begin earlier than the beginning of, or end after the
end of, the actual Calculation Period) and (b) the Maximum Variable Certificates
Rate shall be the lowest Maximum Variable Certificates Rate for any such
separate Variable Certificates Interest Period.
 
The definition of “Minimum Value Ratio” is hereby included in Section 1.1 of the
Standard Terms:
 
“Minimum Value Ratio” means, with respect to a Series, the percentage defined as
such in the Series Trust Agreement.
 
 
The definition of “Notice Parties” in Section 1.1 of the Standard Terms is
hereby is amended and restated to read in its entirety as follows:


“Notice Parties” shall mean, with respect to any Series, the Trustor, the
Liquidity Provider, the Trustee, the Tender Agent, the Remarketing Agent and the
Beneficial Owner of Inverse Certificates.
 
The definition of “Reimbursement Agreement” is hereby included in Section 1.1 of
the Standard Terms:
 
“Reimbursement Agreement” means any agreement a purpose of which is to provide
reimbursement to the Liquidity Provider for amounts paid by the Liquidity
Provider under the Liquidity Agreement and shall include any ISDA Master
Agreement, Schedule, Confirmation and Credit Support Document between the
Liquidity Provider and the Holder of the Inverse Certificates, or any
reimbursement agreement substituted therefor.


The definition of “Value Ratio” is hereby included in Section 1.1 of the
Standard Terms:
 
“Value Ratio”  means, with respect to a Series, a percentage equal to the fair
market value of the Bonds related to such Series of Variable Certificates as
determined based on a Quotation of Bond Price, divided by the Stated Amount of
Variable Certificates of such Series.


Section 8.  A Reimbursement Agreement has been entered into with respect to the
Series governed by this Series Trust Agreement.


 
Section 9. Section 2.3 of the Standard Terms is hereby replaced in its entirety
with the following:
 
Section 2.3                                Obligations of Trustee and the
Trustor
 
(a)  
With respect to each Series of Certificates, the Trustee has no obligation with
respect to the Bonds or any Liquidity Agreement except as expressly provided in
the Agreement.

 
(b)  
If the State Partnership Factors shall have been adopted, the Trustor (but no
other Holder of Certificates) shall be liable without limitation for all debts
and obligations of, and claims against, the Trust (other than those referred to
in Section 13 below); provided that the Trustor shall not be responsible for the
payment to Holders of Certificates of any amount which represents, directly or
indirectly, principal, interest or premium with respect to the Bonds or the
Purchase Price.

 
(c)  
If the State Partnership Factors shall not have been adopted, the Trustor shall
not be liable for the debts and obligations of, or any claims against, the
Trust, except that the Trustor shall be liable for penalties imposed on the
Trust and other costs of the Trust arising from any failure to duly and timely
file tax returns or information reports (including the abbreviated form 1065
referred to in Section 10 of the Series Trust Agreement).

 
Section 10.  Election under Revenue Procedure 2003-84.


(1)  
The Election.

 
(a)  
The Trust is making an election  (the “Monthly Closing Election”) under Revenue
Procedure 2003-84, effective as of the later of the date the Trust has more than
one owner for tax purposes and the date the Trust has more than a de minimis
amount of assets (the “Start-Up Date”).  This election is binding on all present
and future Holders and Beneficial Owners of Certificates, and other persons
treated as partners in the Trust for federal income tax purposes and each of
their nominees (each, a “Partner” for this purpose) and each Partner, by
acceptance of its Certificate or interest therein, is deemed to consent to this
election.

 
(b)  
The Trust shall not have any income producing assets and shall not earn any
income prior to its Start-Up Date.  The Trust shall not file a tax return for
the period prior to the Start-Up Date.

 
(c)  
Notwithstanding Section 2.5(b) of the Standard Terms, the Trust shall not (and
no person is authorized on behalf of the Trust to) elect to be an association
taxable as a corporation for federal income tax purposes nor make an election
under section 761(a) of the Code to be excluded from subchapter K of chapter 1
of the Code.

 
(d)  
Section 2.5(e) of the Standard Terms is hereby replaced in its entirety with the
following:

 
For purposes of maintaining capital accounts and all income tax purposes,
including the Trust’s deemed closing of its books at the end of each calendar
month under Treasury Regulation § 1.706-1(c)(2) that is required by section 6 of
Revenue Procedure 2003-84, the Trust’s tax-exempt income, taxable income, gain,
loss, deduction, and credit will be allocated as for federal income tax and
applicable state and local franchise and income tax purposes as follows:
 
(i)  
Interest on the Bonds (including accrued original issue discount) for any period
shall be allocated:

 
(1)  
first, to the Holders of Variable Certificates, an amount equal to accrued
interest distributable for such period on the Variable Certificates at the
Variable Certificates Rate, and

 
 
(2)  
second, to the Holders of the Related Inverse Certificates, the remaining
interest on the Bonds;

 
(ii)  
Gain on the sale or redemption of the Bonds of any Maturity shall be allocated:

 
(1)  
to the extent any gain on the sale of such Bonds is treated as ordinary income
under Section 1276 of the Code, 100% to the Holders of the Related Inverse
Certificates,

 
(2)  
to the extent any gain on the sale or deemed sale of such Maturity of Bonds is
required to be shared with the Holders of the Variable Certificates pursuant to
this Agreement, to the Holders of the Variable Certificates that share in the
distribution of such amounts, and

 
(3)  
to the extent of the balance of all other gain, to the Holders of the Related
Inverse Certificates;

 
(iii)  
  Loss recognized on the sale of the Bonds of any Maturity shall be allocated
100% to the Holders of the Related Inverse Certificates (except to the extent
the loss is borne economically by other Partners in which case it will be
allocated to that extent to such other Partners);

 
(iv)  
  Unrecognized loss on any in-kind distribution of the Bonds of any Maturity
shall be allocated to the Holders of Variable Certificates and Related Inverse
Certificates in a manner that reflects their respective interests in the Trust
and the Bonds, their shares of the Bonds distributed, and the effects on their
respective interests of such distribution (taking account of all facts and
circumstances); and

 
(v)  
All expenses of the Trust (including all Amortized Premium on the Bonds to the
extent treated as a separate item of expense of the Trust) shall be allocated
100% to the Holders of the Related Inverse Certificates.

 
(vi)  
All of the allocations set out above are intended to be made in accordance with
section 704(b) of the Code.  If allocation of the Trust’s tax-exempt income,
taxable income, gain, loss, deduction, and credits provided above would not be
in accordance with section 704(b) of the Code, then allocations shall be made in
a manner that is in accordance with section 704(b) of the Code.  If the Trustor
believes in its sole judgment that such other allocations are required it shall
promptly give notice to Holders (or, in the case of Certificates held by a
regulated investment company (as defined in Section 851(a) of the Code) (each, a
“RIC”) with respect to which an election is in place for a manager (the
“Electing Manager”) to be responsible for collecting, retaining, and providing
beneficial ownership information to the Internal Revenue Service (the “IRS”),
the Trustor shall promptly give notice to the Electing Manager).

 
(2)  
Limitations on Activities and Income and Expense of the Trust.

 
Notwithstanding anything herein or in the Standard Terms to the contrary:
 
(a)  
the Trust shall not acquire any asset unless the Trustee has received an
Officer’s Certificate of the Trustor that the acquisition of that asset will not
cause less than 95 percent of the Trust’s gross income (for this purpose,
including the gross amount of interest income that is excluded from gross
income) to be (or reasonably expected to be) from:

 
(i)  
interest on tax-exempt obligations as defined in section 1275(a)(3) of the Code
and Treasury Regulation § 1.1275-1(e),

 
(ii)  
exempt-interest dividends as defined in section 852(b)(5) of the Code that are
paid by a RIC, and

 
(iii)  
gain from the sale, redemption, or other disposition of assets generating the
income described in clauses (i) and (ii), above, and income from the temporary
investment (for a period no greater than seven months) of the proceeds of the
disposition, but only if the assets that are sold, redeemed, or disposed are
original assets of the Trust.  For this purpose, an asset is an original asset
of the Trust if the asset is contributed to the Trust or is acquired with
capital contributed to the Trust (and not with the proceeds of the sale,
redemption, or other disposition of a Trust asset).

 
The Trust shall distribute (or make payments of expenses with) the proceeds of
any of the assets that are sold, redeemed, or disposed of, and shall not
reinvest such proceeds unless otherwise permitted and in any event shall not
invest such proceeds other than (1) for a temporary period (not exceeding seven
months) prior to distribution (or payment) in investments having a remaining
maturity of less than seven months and maturing on or before the next Variable
Certificates Interest Payment Date (or date when expenses are expected to be
paid) or (2) reinvestment in a fund commonly known as a tax-exempt money market
fund (very generally, a RIC that seeks to maintain a stable net asset value per
share of $1.00 and pay solely exempt-interest dividends as defined in section
852(b)(5) of the Code), but nothing in this sentence implies that any such right
to reinvest exists.  The Trust may assume that amounts treated as interest for
federal income tax purposes on fixed income investments for which an Opinion of
Counsel was rendered satisfy the requirement of clause (i) of Section (2)(a)
until it has received notice from its tax advisors or the Trustor or Remarketing
Agent to the contrary.
 
(b)  
The Trust shall not incur any liability or expense, if doing so would prevent
substantially all of the Trust’s expenses and deductions from being properly
allocable to:

 
(i)  
producing, collecting, managing, protecting, and conserving the income described
in Section (a)(i), (ii), or (iii), above,

 
(ii)  
acquiring, managing, conserving, maintaining, or disposing of property held for
the production of the income described in Section 8(2)(a)(i), (ii), or (iii),
above, and

 
(iii)  
 servicing the equity in the Trust, and

 
(iv)  
Payments of Remarketing and Liquidity Charges and Trustee Fees comply with
Section 8(2)(b).  Furthermore, for purposes of Section 8(2)(b), the costs of
collecting, managing, computing, and supplying the information required, under
Revenue Procedure 2003-84, to be provided to the IRS and to the Partners, shall
not be taken into account.

 
(3)  
Initial Filing.

 
(a)  
In connection with its formation, the Trust shall obtain an employer
identification number.  The Trustor and, at the Trustor’s direction, the
Trustee, and each of their accountants, are each authorized to obtain such
number and each of the foregoing is authorized to delegate such authority to its
agents.  Each Partner, by acceptance of its Certificate or interest therein, is
deemed to consent to the foregoing.

 
(b)  
The Trust shall file an abbreviated Form 1065, “U.S. Return of Partnership
Income,” as required by, and in the format outlined in section 8.01 of, Revenue
Procedure 2003-84, for its first taxable year as soon as reasonably possible
after the Start-Up Date but in no event later than the date that the
partnership's income tax return for that taxable year would ordinarily be
due.  The Trustor and, at the Trustor’s direction, the Trustee, and each of
their accountants, are each authorized to sign the abbreviated Form 1065, and
each of the foregoing is authorized to delegate such authority to its
agents.  Each Partner, by acceptance of its Certificate or interest therein, is
deemed to consent to the foregoing and to authorize the filing of the
abbreviated Form 1065 on behalf of the Trust and itself.  Copies of the
abbreviated Form 1065 will be made available to Partners upon request.

 
(4)  
Information Reporting and Record Retention.

 
(a)  
The Trust shall, within 45 days of a request by the IRS or a Partner (or a
Beneficial Owner or nominee of a Beneficial Owner of a Certificate), make
available all the information necessary to compute a Partner’s monthly
tax-exempt income, taxable income, gain, loss, deduction, or credit, including
sufficient information for a partner to determine the portion of the tax-exempt
interest that may be subject to the alternative minimum tax and information
regarding each Partner’s share of any bond premium amortization under section
171 of the Code, any market or original issue discount, and capital gain or
loss.  The Trust shall not charge any fee to the IRS or a Partner for providing
the information required to be provided by this paragraph.  If any Partner
specifically requests such information for any tax reporting reason, however,
the Trustor may charge such Partner a reasonable fee (disclosed in advance) but
not the IRS) for providing any information required to be provided to or on
behalf of such Partner by Section 8(4)(a).

 
(b)  
Except in the case of a RIC with respect to which a manager or advisor (an
“Electing Manager”) has elected under section 8.04 of Revenue Procedure 2003-84
to be responsible for collecting, retaining and providing to the IRS the
beneficial ownership information otherwise required to be collected, retained
and provided to the IRS, each Holder, Beneficial Owner of a Certificate or
Partner on whose behalf another person holds an interest in a Certificate as a
nominee shall, and by its acceptance of its Certificate or any interest therein
is deemed to agree to, notify the Trustor on behalf of the Trust of its
beneficial ownership of a Certificate and provide the Trustor on behalf of Trust
all information as required by section 8.04 of Revenue Procedure 2003-84
substantially contemporaneously with, or immediately following, the acquisition
of any Certificate.  No particular format is required of such notice; provided,
however, such notice must be in writing, by fax, e-mail, or other similar
electronic communication medium and in a format reasonably satisfactory to the
Trust (or its designated agent).

 
Each Electing Manager shall, and by notifying the Trust of its election is
deemed to agree to, collect, retain and provide to the IRS or the Trust the
information required to be collected, retained and provided to the IRS or the
Trust as required under Revenue Procedure 2003-84.  In addition, each Electing
Manager shall (or cause one of its agents to) notify the Trust (or its
designated agent) of the names, CUSIP numbers or other identifying information
and amounts of Certificates that are owned or have been owned by all of the
regulated investment companies that it manages or advises (i) either (a)
substantially contemporaneously with, or immediately following, the acquisition
of any Certificate or (b) otherwise, at least quarterly and (ii) within 10
business days of a request for such information if the IRS (or a regulated
investment company it manages) has requested such information from the Trust or
the Sponsor.  No particular format is required of such notice, provided,
however, that such notice must be in writing, by fax, e-mail, or other similar
electronic communication medium and in a format reasonable satisfactory to the
Trust (or its designated agent).
 
(c)  
The Trust shall retain sufficient records, including records regarding the legal
and beneficial ownership of Certificates provided to it by Partners and by
Electing Managers, to comply with its obligations under Revenue Procedure
2003-84.

 
Section 11.  Intention of the Parties; Notification.


           It is the intention of the parties hereto that Sections 10-12 of this
Series Trust Agreement fulfill the requirements of making a Monthly Closing
Election under Revenue Procedure 2003-84 and shall be interpreted consistently
therewith.
 
           The Trustor will notify the Holders or Beneficial Owners of the
Certificates or their nominees (or, in the case of Certificates held by a
regulated investment company with respect to which an election is in place for a
manager to be responsible collecting, retaining, and providing beneficial
ownership information to the IRS, the Trustor will notify the Electing Manager)
and the Trustee if it becomes aware (in its sole but reasonable judgment) that
there is a material risk that the Trust does not qualify for the Monthly Closing
Election.
 
Section 12.  Trustor’s Obligations with respect to Revenue Procedure 2003-84.
 
(1)  
Obligations of the Trustor.  Notwithstanding anything herein or in the Standard
Terms to the contrary, the Trustor (and not the Trustee) shall undertake, on
behalf of the Trust, the Trust’s obligations under Revenue Procedure 2003-84 (or
successor guidance), including the obligations of the Trust under Section 11 of
the Series Trust Agreement to:

 
(a)  
obtain (or cause to be obtained) a taxpayer identification number for the Trust;

 
(b)  
file (or cause to be filed) an abbreviated Form 1065, “U.S. Return of
Partnership Income,” for the Trust’s first taxable year;

 
(c)  
provide, within 45 days of a request by the Internal Revenue Service or a
Partner, all the information necessary to compute a partner’s income which is
excluded from gross income for purposes of federal income taxes, taxable income,
gain, loss, deduction, or credit, including sufficient information for a Partner
to determine the portion of the interest which is excluded from gross income for
purposes of federal income taxes that may be subject to the alternative minimum
tax and information regarding each partner’s share of any bond premium
amortization under section 171 of the Code, any market or original issue
discount, and capital gain or loss;

 
(d)  
retain sufficient records, including records regarding the beneficial ownership
of Certificates provided to it by a Partner and by Electing Managers as required
by Revenue Procedure 2003-84, to comply with its obligation to provide
information for as long as the Trust is required to provide such information.;
and

 
(e)  
at the request of the Trustee, confirm whether or not an expense or liability to
be incurred by the Trust would prevent substantially all of the Trust’s expenses
and deductions from being properly allocable pursuant to the provisions of
Section 8(2)(b) hereof.

 
(2)  
Cooperation.  The Trustee will cooperate with the Trustor and provide the
Trustor with information available to it that may be reasonably necessary or
helpful for the Trustor to comply with its obligations under Section 13 of the
Series Trust Agreement.

 
Section 13.   A new Section 3.2(c) is hereby added to the Standard Terms
immediately following Section 3.2(b) thereof, as follows:


“(c)           With respect to each Series, amounts received by the Trustee with
respect to the Related Bonds that have been identified to the Trustee as
payments received from or on behalf of the applicable Issuer (rather than from
the related Principal Credit Source), after reimbursement in full of the related
Principal Credit Source for the amount of the related drawing(s) on the
applicable Credit Enhancement,  shall be distributed to Holders of the Inverse
Certificates of such Series on the immediately following Bond Interest Payment
Date.”


Section 14.   Section 3.3 of the Standard Terms is hereby amended by adding,
following clause (d) thereof, the following clause (e):


(e)           Any change in the Remarketing Agent Fee Rate and the Liquidity Fee
Rate and any material change in the Trustee Fee Rate shall require the consent
of the Inverse Certificates Holder.


Section 15.   Section 5.2(d)(vi) of the Standard Terms is amended and restated
to read in its entirety as follows:
 
(vi)           in the case of any other Mandatory Tender Event, a Business Day
at least 5 days after the notice required by this subsection (d); provided,
however, that such Mandatory Tender Date shall not be less than five days prior
to the Liquidity Agreement Termination Date.
 
Section 16.   Sections 5.2(h) and 5.2(i) are amended and restated in their
entirety to read as follows, respectively:


(h)  On the Mandatory Tender Date (other than with respect to a Mandatory Tender
Event under Section 5.2(a)(xi) through (xiv)), the Trustee shall proceed to
cause the sale of or deliver out the Bonds of each affected Maturity separately
as follows:
 
(i)           If the Election Letter states that the provisions of clause (i) of
Section 5.2(h) shall apply and the Quotation of Bond Price, including accrued
interest, with respect to such Maturity required by Section 5.2(e) is such that,
if all the Bonds of such Maturity were sold at such Quotation of Bond Price, the
total proceeds would result, if distributed in accordance with Section 5.2(i),
in the Liquidity Provider receiving less than an amount equal to the Stated
Amount of the Variable Certificates subject to mandatory tender on such
Mandatory Tender Date plus accrued interest thereon at the Variable Certificates
Rate multiplied by the Related Allocation Fraction on the Mandatory Tender Date:
 
 
(A)           the Trustee shall instruct the Remarketing Agent to sell a
principal amount of the Bonds of such Maturity sufficient to pay the accrued and
unpaid Trustee Fee and Remarketing and Liquidity Charges with respect to the
Certificates to the date of such delivery multiplied by the Related Allocation
Fraction;
 
 
(B)           the Trustee shall instruct DTC to transfer an amount of the Bonds
of such Maturity as promptly as practicable through the facilities of DTC to the
Liquidity Provider such that the Liquidity Provider receives a principal amount
of the Bonds of such Maturity with a market value (based on such Quotation of
Bond Price) equal to the Stated Amount of Variable Certificates subject to
mandatory tender on such Mandatory Tender Date plus accrued interest thereon at
the Variable Certificates Rate multiplied by the Related Allocation Fraction;
and
 
(C)           any remaining Bonds and proceeds from the sale of Bonds pursuant
to clause (A) shall be distributed to the Holders of Related Inverse
Certificates.
 
(ii)           If the Election Letter states that the provisions of clause (i)
of Section 5.2(h) shall apply and the Quotation of Bond Price, including accrued
interest, with respect to such Maturity required by Section 5.2(e) is such that,
if all the Bonds of such Maturity were sold at such Quotation of Bond Price, the
total proceeds would result, if distributed in accordance with Section 5.2(i),
in the Liquidity Provider receiving at least an amount equal to the Stated
Amount of the Variable Certificates subject to mandatory tender on such
Mandatory Tender Date plus accrued interest thereon at the Variable Certificates
Rate multiplied by the Related Allocation Fraction, the Remarketing Agent shall
sell the Bonds of such Maturity in such manner as the Remarketing Agent deems
advisable at the highest obtainable price under current market conditions, on
the Mandatory Tender Date, any such sale to conform to the further requirements
set forth herein.
 
(iii)           If the Election Letter states that the provisions of clause
(iii) of Section 5.2(h) shall apply (or no Election Letter is delivered) and the
Quotation of Bond Price, including accrued interest, with respect to such
Maturity required by Section 5.2(e) is such that, if all the Bonds of such
Maturity were sold at such Quotation of Bond Price, the total proceeds would
result, if distributed in accordance with Section 5.2(i), in either the
Liquidity Provider receiving less than an amount equal to the Stated Amount of
the Variable Certificates subject to mandatory tender on such Mandatory Tender
Date plus accrued interest thereon at the Variable Certificates Rate multiplied
by the Related Allocation Fraction or the Inverse Certificates receiving less
than an amount equal to the Stated Amount thereof, on the Mandatory Tender Date:
 
 
(A)           the Trustee shall instruct the Remarketing Agent to sell a
principal amount of the Bonds of such Maturity sufficient to pay the accrued and
unpaid Trustee Fee and Remarketing and Liquidity Charges with respect to the
Certificates to the date of such delivery multiplied by the Related Allocation
Fraction;
 
 
(B)           the Trustee shall instruct DTC to transfer an amount of the Bonds
of such Maturity as promptly as practicable through the facilities of DTC to the
Liquidity Provider and Beneficial Owners Selected by Lot of Related Inverse
Certificates, such that the Liquidity Provider and Beneficial Owners Selected by
Lot of Related Inverse Certificates each receives a pro rata principal amount of
the Bonds of such Maturity based on the aggregate Stated Amount of Variable
Certificates and the aggregate Stated Amount of the Related Inverse
Certificates, in each case multiplied by the Related Allocation Fraction; and
 
(C)           any remaining Bonds and proceeds from the sale of Bonds pursuant
to clause (A) shall be distributed to the Holders of Related Inverse
Certificates.
 
(iv)           If the Election Letter states that the provisions of clause (iii)
of Section 5.2(h) shall apply (or no Election Letter is delivered) and the
Quotation of Bond Price, including accrued interest, with respect to such
Maturity required by Section 5.2(e) is such that, if all the Bonds of such
Maturity were sold at such Quotation of Bond Price, the total proceeds would
result, if distributed in accordance with Section 5.2(i), in the Liquidity
Provider receiving at least an amount equal to the Stated Amount of the Variable
Certificates subject to mandatory tender on such Mandatory Tender Date plus
accrued interest thereon at the Variable Certificates Rate multiplied by the
Related Allocation Fraction and the Inverse Certificates receiving at least an
amount equal to the Stated Amount thereof, the Remarketing Agent shall sell the
Bonds of such Maturity in such manner as the Remarketing Agent deems advisable
at the highest obtainable price under current market conditions, on the
Mandatory Tender Date, any such sale to conform to the further requirements set
forth herein.


(i)           On the Mandatory Tender Date, the proceeds of the sale, if any, of
each Maturity separately pursuant to Section 5.2(h)(ii) or (iv) shall be
distributed in the following order of priority, each priority being fully paid
before proceeds are used to pay any lower priority and no payment being made on
any priority if the proceeds have been exhausted in the payment of higher
priorities:
 
(A) to the Trustee, the accrued Trustee Fee multiplied by the Related Allocation
Fraction;
 
(B)(1) if the Election Letter states that the provisions of clause (i) of
Section 5.2(h) shall apply, to the Liquidity Provider an amount equal to the
Stated Amount of the Variable Certificates purchased with funds provided under
the Liquidity Facility by the Liquidity Provider multiplied by the Related
Allocation Fraction, and (2) if the Election Letter states that the provisions
of clause (iii) of Section 5.2(h) shall apply (or no Election Letter is
delivered), to the Liquidity Provider an amount equal to the Stated Amount of
the Variable Certificates purchased with funds provided under the Liquidity
Facility by the Liquidity Provider multiplied by the Related Allocation Fraction
and to the Inverse Certificates an amount equal to the Stated Amount thereof on
a pari passu basis;
 
(C) to the parties entitled thereto, an amount equal to the accrued Remarketing
and Liquidity Charges multiplied by the Related Allocation Fraction;
 
(D)  to the Holders of the Related Inverse Certificates, an amount up to but not
exceeding the aggregate amount of any Accrued Market Discount, Accrued OID and
Unamortized Premium on the Bonds of such Maturity;
 
(E)  to the Holders of Variable Certificates tendered on the Mandatory Tender
Date and, except in the case of a Mandatory Tender Event under Section 5.2(a)(i)
or (v) with respect to less than all the Maturities, to Liquidity Variable
Certificates outstanding at the opening of business on the Mandatory Tender
Date, an amount equal to the product of (x) 10%, (y) a fraction the numerator of
which is the Related Variable Certificates amount and the denominator of which
is the aggregate principal amount of Bonds for such Maturity, and (z) the
excess, if any, of the sale price (not including accrued interest) over the Bond
Base Price of such Maturity; and
 
(F)  to such Holders of Related Inverse Certificates, the balance remaining.
 
Section 17.   Article VI of the Standard Terms is hereby amended as follows:


The reference to "fourteen (14) days" in Section 6.2(iv) of the Standard Terms
is hereby deleted and replaced with "five (5) Business Days ".
 
The following Section 6.3 is hereby added to the Standard Terms following
Section 6.2 thereof:


Section 6.3: Increase or Decrease of Variable Certificate/Inverse Certificate
Ratio.
 
(a) Any Holder of all the Outstanding Inverse Certificates of a particular
Maturity and any Stated Amount of Variable Certificates may obtain, on any
Variable Certificates Interest Payment Date or any Rate Determination Date,
additional Inverse Certificates for such Maturity with a Stated Amount of
Inverse Certificates equal to the Stated Amount of such Variable
Certificates.  In order to obtain such Inverse Certificates, the Inverse
Certificates Holder shall deliver notice to the Trustee (with a copy to the
Remarketing Agent and the Liquidity Provider) in the form of Exhibit C to the
Series Trust Agreement at least five Business Days prior to such date of
delivery.  On the Business Day following receipt of such notice, the Trustee
shall transmit a copy of such notice to the Securities Depositories for
transmission to the Holders of Certificates.  The Inverse Certificates Holder
shall deliver such Variable Certificates free to the Trustee by book-entry
transfer, and shall pay to the Trustee any tax or other governmental or
Securities Depository charge that may be imposed in relation to the transfer.
 
(b) Upon satisfaction of the requirements of Section 6.3(a), the Trustee on
behalf of the Trust shall, on the Variable Certificates Interest Payment Date or
the Rate Determination Date specified in the notice delivered by such Holder,
execute additional Inverse Certificates for such Maturity with a Stated Amount
of Inverse Certificates equal to the Stated Amount of Variable Certificates,
deliver the same to the Holder as specified in such notice and cancel the
Variable Certificates so delivered.
 
(c) If a notice has been delivered to the Trustee pursuant to Section 6.3(a),
then any Holder of all Outstanding Inverse Certificates of a particular Maturity
may obtain, on any Variable Certificates Interest Payment Date or any Rate
Determination Date, delivery of additional Variable Certificates of such
Maturity by:
 
(i) causing the Securities Depository to deliver a specified Stated Amount of
Inverse Certificates free to the Trustee by book-entry transfer into the
Trustee’s accounts at such Securities Depository;
 
(ii) delivering a notice to the Trustee in the form of Exhibit C at least 10
Business Days prior to such date of delivery, which notice shall specify the new
Variable Certificate/Inverse Certificate ratio for such Maturity;
 
(iii) paying to the Trustee a sum sufficient to pay any tax or other
governmental or Securities Depository charge or any other charges that may be
imposed in relation thereto; and
 
(iv) delivering or causing to be delivered to the Trustee the written consent of
the Liquidity Provider to such execution and delivery of additional Variable
Certificates and evidence that the Amount Available under the Liquidity
Agreement has been increased to reflect the issuance of the additional Variable
Certificates in accordance with the terms of the Standard Terms and the
Liquidity Agreement.
 
The Trustor shall also deliver to the Trustee a certificate of the Trustor
demonstrating that the Variable Certificates Rate, following the delivery of the
additional Variable Certificates, (y) if such delivery is on a Variable
Certificates Interest Payment Date, will not exceed the Maximum Variable
Certificates Rate or (z) if such delivery is on an Rate Determination Date, will
not exceed the Maximum Variable Certificates Rate assuming that the issuance of
the additional Variable Certificates had occurred as of the immediately
preceding Bond Interest Payment Date.
 
On the Business Day following receipt of any notice pursuant to the foregoing
clause (ii), the Trustee shall transmit a copy of such notice to the Remarketing
Agent and to the Securities Depositories for transmission to the Holders of
Certificates.
 
(d) Upon satisfaction of the requirements of Section 6.3(c), the Trustee on
behalf of the Trust shall, on the Variable Certificates Interest Payment Date or
the Rate Determination Date specified in the notice delivered by such Holder,
execute additional Variable Certificates with a Stated Amount equal to the
Stated Amount of the Inverse Certificates delivered to the Trustee by such
Holder, deliver the same to such Holder as specified in such notice and cancel
the Inverse Certificates so delivered.
 
Section 18.  Exhibit E to the Standard Terms is hereby replaced in its entirety
by the Form of Purchaser’s Letter in the form attached as Exhibit B hereto.


           Section 19.  Each of the following events constitute Additional
Mandatory Tender Events under the Agreement:


(i) The Value Ratio is less than the Minimum Value Ratio, and the Liquidity
Provider notifies the Trustee to establish a Mandatory Tender Date.


(ii) A termination event, a default or event of default occurs under any
Reimbursement Agreement related to the Trust Agreement, and the Liquidity
Provider provides notice to the Trustee to establish a Mandatory Tender Date.


(iii)  Notice shall have been given to the Trustee by the Liquidity Provider
that the financial condition of the Principal Credit Source has, in the
reasonable opinion of the Liquidity Provider, deteriorated in a materially
adverse manner since the Trust was established.


The Mandatory Tender Date for any Mandatory Tender Event set forth in Section 20
shall be the fifth Business Day following the day that the Trustee is notified
to establish a Mandatory Tender Date.


Section 20.  Upon presentation of Liquidity Variable Certificates on or before
11:00 a.m. on any Business Day, the Trustee shall direct the Remarketing Agent
to obtain a Quotation of Bond Price and to determine the Accrued Market
Discount, Accrued OID and Unamortized Premium, if any, separately with respect
to each Maturity on the same Business Day as the day of presentation to the
Trustee of the Liquidity Variable Certificates.  On the same Business Day on
which the Quotation of Bond Price is obtained, the Trustee shall instruct the
Remarketing Agent to sell a portion of the Bonds of each Maturity sufficient in
the aggregate to pay the accrued and unpaid Trustee Fees, the accrued and unpaid
Remarketing and Liquidity Charges and the Stated Amount of such Liquidity
Variable Certificates together with accrued and unpaid interest thereon as of
such date and all other amounts due the Liquidity Provider, and distribute such
proceeds to the Trustee, Remarketing Agent and Liquidity Provider as applicable
with the balance of such proceeds being paid to the Beneficial Owner of the
Inverse Certificates; provided that no more than the principal amount of the
Bonds of a particular Maturity multiplied by a fraction the numerator of which
is the Stated Amount of Liquidity Variable Certificates and the denominator of
which is the Stated Amount of all Variable Certificates shall be sold for this
purpose; provided, further, that, if no Variable Certificates other than
Liquidity Variable Certificates are Outstanding, then any Maturity of Bonds may
be sold for this purpose and in the event any proceeds remain after such sale
and the payment of the amounts described above, then such excess shall be paid
to the Beneficial Owner of the Inverse Certificates.


           Section 21.  Section 8.1 of the Standard Terms is hereby amended by
adding following Section 8.1(c), the following Section 8.1(d):


(d)           Any material amendment to the Liquidity Agreement shall require
the prior written consent of the Inverse Certificates Holder.


Section 22.                                Section 10.1(b) is amended and
restated in its entirety to read as follows:


(b)  In the event of any action or consent requiring the vote of the owners of
any Bonds, the Trustee shall, within three Business Days of its being informed
of any such action or consent, deliver to the Holders of the Certificates such
Holder’s proxies for such vote, returnable to the Trustee, which shall vote
solely in accordance with such proxies, weighted by the Stated Amount of the
Variable Certificates and the Stated Amount of Inverse Certificates held by each
Holder; provided, however, the Trustee shall not exercise its right to exchange
Bonds for the underlying bonds pursuant to Section 9.10 of the Custody
Agreement, unless the Trustee has been directed by 100% of the Beneficial Owners
of the Certificates.
 
Section 23.   Sections 11.1(a)(ii) and (iii) of the Standard Terms are hereby
amended and restated in their entirety to read as follows:


 “(ii) upon a redemption in whole, (A) principal of the Bonds so redeemed shall
be applied first to the payment to the Holders of the Variable Certificates
selected for redemption pursuant to Section 11.2 in an amount up to the Stated
Amount thereof, then to the payment to the Holders of the Related Inverse
Certificates, and (B) any remaining principal amount paid in redemption in whole
of the Bonds and not applied due to the last sentence of Section 11.2 shall be
paid into the Odd-Lot Subaccount pursuant to Section 11.8; provided that if the
Certificates selected for redemption pursuant to Section 11.2 shall have been
redeemed pursuant to this clause (iii) in an amount equal to the Stated Amount
thereof, then any remaining principal amount paid in redemption of Bonds up to
the Bond Base Price shall be paid to the Holders of the Related Inverse
Certificates, and any remaining principal amount paid in redemption of Bonds in
excess of the Bond Base Price shall be applied as redemption premium;


(ii) upon a redemption in whole, (A) principal of the Bonds so redeemed shall be
applied first to the payment to the Holders of the Variable Certificates -
selected for redemption pursuant to Section 11.2 in an amount up to the Stated
Amount thereof, then to the payment to the Holders of the Related Inverse
Certificates, and (B) any remaining principal amount paid in redemption in whole
of the Bonds and not applied due to the last sentence of Section 11.2 shall be
paid into the Odd-Lot Subaccount pursuant to Section 11.8; provided that if the
Certificates selected for redemption pursuant to Section 11.2 shall have been
redeemed pursuant to this clause (iii) in an amount equal to the Stated Amount
thereof, then any remaining principal amount paid in redemption of Bonds up to
the Bond Base Price shall be paid to the Holders of the Related Inverse
Certificates, and any remaining principal amount paid in redemption of Bonds in
excess of the Bond Base Price shall be applied as redemption premium;”


Section 24.   Section 14.4(a) of the Standard Terms is hereby amended by adding
the following as the second paragraph of Section 14.4(a):


The Trustor may and, at the direction of the Trustor, the Trustee shall, amend
the terms of this Agreement, without the consent of any of the Holders or
Beneficial Owners of Certificates, to the extent that any such amendment is, in
the opinion of qualified tax counsel, necessary for the Trust to reduce a
material risk of non-compliance with Revenue Procedure 2003-84 (including any
amendment or successor thereto); provided that (1) the Trustee has received an
Officer’s Certificate of the Trustor that such amendment will not adversely
affect the interests of any Holders of Certificates or the Trustee, and (2) the
Trustee has received an Opinion of Counsel of appropriate special tax and
securities counsel to the effect that such amendment will not result in the
withdrawal of, or modification of the conclusions of, any opinion previously
delivered regarding tax and securities law treatment of the Certificates; and
(3) notice of such amendment when given pursuant to Section 14.4(e) with respect
to Certificates held by a regulated investment companies with respect to which
an election is in place for a manager to be responsible collecting, retaining,
and providing beneficial ownership information to the IRS, shall be given to the
manager.


Section 25.   Section 5.1(a) of the Standard Terms is hereby amended as follows:


Section 5.1 (a) (i) is hereby deleted and replaced in its entirety with the
following:


“(i) Provided that the Bonds are not Prerefunded Bonds, (A) a Bankruptcy shall
occur with respect to the Issuer or (B) if a Principal Credit Source shall be
identified as such in the related Series Trust Agreement, a Bankruptcy shall
occur with respect to both (1) the Principal Credit Source and (2) the Issuer of
the Bonds; provided that, in the case of Bonds for which the payment of
principal and interest constitutes a limited obligation of the Issuer of the
Bonds, payable solely from amounts received from a third party for whose benefit
the Bonds were issued, the reference to Issuer shall be deemed to refer to such
third party for whose benefit those Bonds were issued;”


Section 26.   Section 5.1 (a) (iii) is hereby deleted and replaced in its
entirety with the following:


 “(iii) the highest publicly available long-term rating on such Bonds shall have
been downgraded by each Bond Rating Agency below the lowest rating of such Bond
Rating Agency that is commonly regarded as “investment grade,” being BBB- in the
case of S&P and Fitch and Baa3 in the case of Moody's.


Section 27.   For purposes of Section 11.1 of the Standard Terms, payments made
by the Credit Enhancer with respect to the Enhanced Custody Receipts in
connection with an Early Termination Date or the occurrence of a Termination
Event (as such terms are defined in the Credit Enhancement) shall constitute
proceeds of a redemption of the Bonds and shall result in redemption of the
Certificates as provided in Section 11.1 of the Standard Terms.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Series Trust Agreement
to be executed by their respective duly authorized officers as of the date first
above written.
 
BANK OF AMERICA, NATIONAL ASSOCIATION as Trustor
 


 


 


 
By/s/ Laura Sheehan
 
Authorized Signatory
 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee and Tender Agent
 


 


 


 
By/s/ Safet Kalabovic
 
Authorized Signatory
 



 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE I



 
SUPPLEMENTAL DESCRIPTION OF THE CERTIFICATES:
 
“Additional Mandatory Tender Event” shall mean the additional mandatory tender
events specified as such herein.
 
“Authorized Denomination” shall mean (i) with respect to the Variable
Certificates, $25,000 or integral multiples of $1,000 in excess thereof and (ii)
with respect to the Inverse Certificates, $5,000 or integral multiples of $1,000
in excess thereof.
 
“Bond Interest Payment Dates” shall mean, with respect to the Bond, the
following payment dates:
 
Series 2008 CDB-10E
Monthly through July 1, 2008, and then semiannually on each January 1 and July 1
thereafter



 
“Certificates Rating Agency” shall mean Moody’s Investors Service Inc.
 
“Delivery Date” shall mean July 3, 2008.
 
“Initial Variable Certificates Interest Period” shall mean the initial Rate
Period which is the Weekly Period.
 
“Liquidity Agreement Termination Date” shall mean July 2, 2009, as such date may
be extended from time to time by the Liquidity Provider in accordance with the
related Liquidity Agreement.
 
“Liquidity Provider” shall mean Bank of America, National Association or any
Successor Liquidity Provider.
 
“Liquidity Fee Rate” shall mean 0.20% as such rate may be changed in accordance
with the Liquidity Agreement and the Standard Terms.
 
“Minimum Value Ratio” shall not be applicable.
 
“Rating Threshold” shall mean Aa3 for Moody’s and AA- for S&P (or equivalent
ratings if other rating agencies are the Bond Rating Agencies).
 
“Remarketing Agent Fee Rate” shall mean 0.10% as such rate may be changed in
accordance with the Remarketing Agreement and the Standard Terms.
 
“Scheduled Termination Date” shall mean January 1, 2020.


“Seller” shall mean Banc of America Securities LLC, who is the seller of the
Bonds to the Trustee.
 
“State Partnership Factors” The State Partnership Factors have not been adopted
for the Certificates of the Series.
 
“Stated Amount” for the Certificates are as follows:
 

 
Stated Amount
CUSIP Number
Variable Certificates
$6,169,000
05248P5U5
Inverse Certificates
$       5,000
05248P6F7

 
“Trustee Fee Rate” shall mean 0.015% as such rate may be changed in accordance
with the Standard Terms.
 
“Trustor's Required Interest” shall not be applicable.
 

D-


 
 

--------------------------------------------------------------------------------

 
 
DESCRIPTION OF THE BONDS:
 
Bonds:
$6,174,665 Enhanced Custody Receipts, Series 2008 CDB-10E, relating to
$6,962,625 Unenhanced Custody Receipts, Series 2008 CDB-10U, evidencing an
interest in Multifamily Rental Housing Revenue Bonds (Bridle Ridge Apartments)
Series 2008.1

 
Issuer:
South Carolina State Housing Finance and Development Authority

 
 
Credit Enhancer

(Principal Credit Source):
Bank of America, N.A.



Credit Enhancement:
Irrevocable Direct Pay Letter of Credit No. 3094325, dated July 3, 2008.



Custody Agreement:
Enhancement Custodial Agreement, dated as of July 3, 2008, with respect to the
Enhanced Custody Receipts, Series 2008 CDB-10E, among Deutsche Bank Trust
Company Americas, as custodian, Bank of America, N.A., as administrator2



Principal Coverage Factor:
100%



 
Credit Enhancement Stated

Expiration Date:
July 2, 2009 (subject to extension)



 
Early Termination:
The Credit Enhancer can terminate the Credit Enhancement on five days notice
resulting in a mandatory tender of the Enhanced Custody Receipts and a
redemption of the Certificates.

 
Bond Rate:
6.00%

 


 
Bond Rating
Agencies:                                                              Moody’s:
Aaa
 
Accrued Interest on Underlying Bonds:
$2,320.88 payable to Holders of Inverse Certificates in accordance with Section
10.8 of the Agreement.

 
Alternate Deposit Yield:
N/A

 
Base Price:
88.683%

 
 
Bond CUSIP Number:
83712EFH2

 
Bond Interest Payment Dates:
The first day of each month through July 1, 2008, and then on each January 1 and
July 1 thereafter

 
 
Bond Maturity Date:
January 1, 2043

 
Deposit Yield:
6.860%






--------------------------------------------------------------------------------

 
 
1 The Underlying Bond is represented by a custody receipt evidencing a partial
interest in such Underlying Bond.  A copy of the custodial agreement creating
such partial interest is available from the Remarketing Agent upon request.

 
2 A copy of the Enhancement Custodial Agreement is available from the
Remarketing Agent upon request.
C-


 
 

--------------------------------------------------------------------------------

 

 
DESCRIPTION OF THE UNDERLYING BONDS:
 
Underlying Bonds:
$7,885,000 Multifamily Rental Housing Revenue Bonds (Bridle Ridge Apartments)
Series 2008

 
Underlying Bond Issuer:
South Carolina State Housing Finance and Development Authority

 
Underlying Bond Rate:
6.00%

 
Underlying Bond Rating
Agencies:                                                                                                   NR


Underlying Bond
Counsel:                                                              Parker Poe
Adams & Bernstein LLP


Bond Counsel Opinion:


Federal and State Income Taxes:
Bond Counsel rendered its opinion at the time of original issuance of the
Underlying Bonds generally to the effect that, based on then existing laws,
regulations and decisions and subject to certain conditions, interest on the
Underlying Bonds is excludable from gross income for federal income tax
purposes.  Under existing law, the Underlying Bonds and interest payments
thereon are exempt from all taxation of the State of South Carolina except
estate or other transfer taxes and certain franchise taxes.
AMT:
The opinion of Bond Counsel, rendered as described above, also was generally to
the effect that, based on then existing laws, regulations and decisions and
subject to certain conditions, interest on the Underlying Bonds is not an item
of tax preference for purposes of the federal alternative minimum tax imposed on
individuals and corporations.



 
Underlying Bond CUSIP Number:
83712EFH2

 
Bond Interest Payment Dates:
Monthly through July 1, 2008, and then semiannually on each January 1 and July 1
thereafter

 
Underlying Bond Maturity Date:
January 1, 2043

 
Optional
Redemption:                                                              On or
after January 1, 2018 at 100%

